Exhibit 10.3

 

10.3 - Form of Participant Award Agreement (Stock Option) under 1999 Equitable
Resources, Inc. Long-Term Incentive Plan (amended and restated October 20, 2004)

 

All stock option grants are made pursuant to an award agreement substantially as
follows:

 

[DATE]

 

[NAME AND ADDRESS]

 

 

Dear [NAME]:

 

Pursuant to the terms and conditions of the Company’s 1999 Long-Term Incentive
Plan (the “Plan”), the Compensation Committee of the Board of Directors of
Equitable Resources, Inc. granted you a Non-Qualified Stock Option (the
“Option”) to purchase shares of the Company’s common stock as outlined below.

 

Options Granted

Grant Date:

Option Price Per Share:

Expiration Date:

Vesting Schedule:                                [1/3 per year for three years]

 

Upon termination of employment for cause or in the event of a voluntary
termination, all unvested and unexercised vested options are forfeited
immediately.  Upon termination of employment for any other reason, all unvested
options are forfeited and unexercised vested options are forfeited unless
exercised within 90 days of the termination date (except in the event of an
employee’s death, in which case the post-termination exercise period will be one
year).

 

The employee may satisfy tax withholding obligations with respect to the award
by directing the company to  (i)  withhold that number of shares which would
otherwise be issued upon vesting to satisfy the minimum required statutory tax
withholding obligations, and  (ii)  accept delivery of previously owned shares
to satisfy such tax withholding;  provided that if such withholding is in excess
of the minimum statutory rate, such shares must have been held by the employee
for at least six months.

 

One Reload Right as described in the plan has been awarded for each option
awarded under the 1999 Plan.

 

 

 

 

 

Johanna G. O’Loughlin

 

For the Compensation Committee

 

--------------------------------------------------------------------------------


 

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

 

 

Signature:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------